Citation Nr: 1607138	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  05-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee with chondromalacia. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 20, 2010.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2003 rating decision in which the Regional Office (RO), inter alia, denied the Veteran's claims for increased ratings for arthritis of both knees with bilateral chondromalacia. 

In January 2005, the RO partially granted the Veteran's claims for an increased rating and assigned a 30 percent rating for left knee arthritis and a 10 percent rating for right knee arthritis, both effective November 5, 2002. 

In October 2008, the Board remanded the instant matters for additional development and adjudication. 

In February 2012, the Veteran testified before the undersigned at a Videoconference hearing. A transcript of that proceeding has been associated with the claims file. 

In May 2012, the Board again remanded the instant matters to the Appeals Management Center (AMC) for additional development and adjudication. 

In a December 2012 rating decision, the AMC awarded a separate 20 percent rating for right knee instability, effective June 18, 2012.  Entitlement to TDIU was also granted, effective August 20, 2010. 

The Veteran has asserted that he is not employable, at least in part, due to his service-connected knee disorders.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim. 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran's claim for an increased rating for his service connected bilateral knee disorder has been pending since November 2002.  In light of Rice, a claim for TDIU for the appellate period prior to August 20, 2010 must also be considered. 

In an August 2013 decision, the Board, inter alia, denied the claims for a rating in excess of 10 percent for arthritis of the right knee with chondromalacia, and a TDIU rating prior to August 20, 2010.  The Veteran appealed that portion of the decision to the Court. 

However, the portion of the Board's decision which denied claims for a rating in excess of 30 percent for arthritis of the left knee with chondromalacia for the period prior to November 6, 2006; a rating in excess of 30 percent for a total left knee replacement beginning on January 1, 2008; and a rating in excess of 20 percent for instability of the right knee beginning June 18, 2012; and granted a separate 10 percent rating for instability of the left knee prior to November 6, 2006, and a separate 10 percent rating for instability of the right knee prior to June 18, 2012, were dismissed by the Court pursuant to an April 2014 Order. See McPhail v. Nicholson, 19 Vet. App. 30, 22 (2005) (dismissing abandoned claims on appeal).

Pursuant to a Joint Motion for Partial Remand, the Court vacated the August 2013 decision, but only to the extent that the Board denied (1) a rating in excess of 10 percent for arthritis of the right knee with chondromalacia; and (2) a TDIU rating prior to August 20, 2010, and remanded the appeal to the Board. (Emphasis added). See April 2014 Court Order. 

In October 2014, the Board again remanded the claims, in part, to obtain a VA knee examination/supplemental opinion.  The requested opinion/examination was obtained in November 2014.  

The claim is once again before the Board, and as all evidentiary development has been accomplished, it is ripe for appellate review.


FINDINGS OF FACT

1. Throughout the course of this appeal, the Veteran's arthritis of the right knee with chondromalacia was manifested by reduced range of motion and pain, but without: additional pain, weakness, fatigability, incoordination and/or flare-ups so as to limit extension to 15 degrees or more, or flexion to 45 degrees or less; locking; ankylosis; impairment of the tibia or fibula; genu recurvatum, dislocation or removal or the semilunar cartilage. 

2. The probative evidence of record does not show that the Veteran was no longer able to secure and maintain substantially gainful employment as a result of his various service-connected disabilities, including his right and left knee disabilities prior to August 20, 2010.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for arthritis of the right knee with chondromalacia, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 5003, 5256, 5258, 5259, 5260, 5261, 5262 (2015).

2. The criteria for a TDIU, prior to August 20, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction. Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

A January 2002 pre-rating letter provided pertinent notice to the Veteran in connection with his claim for an increased rating for arthritis of both knees.  That letter indicated what information and evidence was needed to substantiate each claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. 

In March 2006, the Veteran was provided the notice regarding general information pertaining to VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  After the issuance of the March 2006 letter, and the opportunity for the Veteran to respond, the January 2012 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

A March 2009 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for an increased rating for a knee arthritis and limitation of motion and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability had increased in severity.  It notified the Veteran that he may submit statements from his employers and statements from other individuals who could discuss how his disability symptoms have affected him.  The remaining elements of Vazquez-Flores were provided in an August 2009 letter.  The timing deficiency with regard to the March 2009 and August 2009 letters were cured by readjudication of the claims in January 2010 SSOC after the notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment records (requested by the Board in its May 2012 remand). See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  An August 2010 response from the Social Security Administration (SSA) indicated that the Veteran did not receive disability benefits under Title II or Title XVI.  Also of record and considered in connection with the appeals are various written statements provided by the Veteran and his representative in support of his appeal. 

In a May 2012 letter, in accordance with the Board's May 2012 remand directives, the Veteran was asked to complete an authorization form to allow VA to obtain records from Mercy Medical Center; the Veteran did not respond to this letter.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As previously indicated, the RO/AMC requested that the Veteran complete an appropriate authorization form to allow VA to seek specific private treatment records in a May 2012 letter.  Under these circumstances, the Board finds that, with respect to this request, no further RO/AMC action in this regard is required. 

Additionally, in February 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2012 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's right knee symptoms, as well as the impact of these symptoms on his ability to work. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  Moreover, while the hearing discussion revealed additional records, the Board subsequently remanded the case in order to obtain them.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Notably, the April 2014 Joint Motion for Partial Remand (and subsequent Board remand) essentially found the June 2012 VA examination to be inadequate/non-compliant with the Board's previous remand to the extent that it did not discuss additional functional limitations due to flare-ups.  Pursuant to the Board's October 2014 remand, a November 2014 VA examination was performed.  The Board finds that, at a minimum, the November 2014 VA examination is adequate and is in substantial compliance with the October 2014 Board remand.  Indeed, the November 2014 VA examiner reviewed the evidence of record, considered the Veteran's history and statements, addressed functional impairment/flare-ups, and rendered a medical opinion based upon the facts of the case and her knowledge of medical principles.  The examination was conducted by the same examiner who performed the June 2012 examination, as requested in the remand directives.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Ratings, Generally

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body. Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Applicable Diagnostic Codes - Right Knee 

Historically, the Veteran's right knee arthritis with chondromalacia has been rated as 10 percent disabling under Diagnostic Codes 5003-5261, the diagnostic codes for degenerative arthritis and limitation of extension.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved (here, Diagnostic Codes 5260 and 5261).  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a zero percent is warranted where flexion was limited to 60 degrees.  A 10 percent is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted when flexion was limited to 15 degrees. 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, a zero rating is warranted where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees. 38 C.F.R. § 4.71a.  

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion). See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Factual Background 

A November 2002 VA examination report noted the Veteran's complaints of general knee pain and stiffness as well as an overall decline in function.  Physical examination revealed moderate crepitus without effusion.

A May 2004 VA examination report reflected the Veteran's complaints of retropatellar pain, effusion, stiffness and giving-way.  Locking and specific flare-ups were denied.  Physical examination revealed tenderness in a retro patellar when depressed.  Range of motion was from zero degrees to 130 degrees with a complaint of tightness at the end point of flexion.  Repetitive motion revealed no fatigability or incoordination.

A February 2006 VA examination report noted that there was no erythema or tenderness found in the Veteran's right knee.  Flexion was to 138 degrees and there was no further limitation of motion on repetitive motion testing.

A February 2006 VA treatment note indicated that there was small effusion in the Veteran's right knee and that range of motion was from zero degrees to 140 degrees. There was mild medial pseudolaxity without varus/valgus instability.  Patellar pain was found with no joint line tenderness.  An accompanying X-ray revealed mild grade II osteoarthritic changes with mild medial joint space narrowing.

A February 2008 VA examination report noted the Veteran's complaints of right knee pain.  Physical examination revealed crepitation, clicks or snaps, a patellar abnormality in that a contour of the anterior patella had ridges and grinding without masses behind the knee, instability and a meniscus abnormality.  Flexion was from zero degrees to 100 degrees and extension was from 100 degrees to zero degrees with pain beginning at 10 degrees.  Repetitive motion testing did not reveal any additional limitation of motion.  An accompanying X-ray revealed mild degenerative joint disease.

A September 2009 VA treatment note indicated that the Veteran had full extension and flexion to approximately 90 degrees in his right knee.

An October 2009 VA examination report reflected the Veteran's complaints of fatigue, stiffness and pain in the right knee.  Giving way, weakness and tenderness were also reported.  He had difficulty standing and bearing weight on his knee after sitting for long periods of time.  Instability, episodes of dislocation or subluxation, locking episodes or effusions were denied.  Physical examination revealed tenderness, guarding of movement and subpatellar tenderness without crepitation, masses behind the knee, clicks or snaps, grinding or meniscus abnormality.  Flexion was from zero to 121 degrees without objective evidence of pain with active motion.  There was no additional limitation after three repetitions of range of motion.  An accompanying X-ray found mild degenerative joint disease.

A December 2010 VA general examination reflected that there was pain across the right knee joint and crepitus.  The Veteran endorsed flare-ups of joint disease with weight-bearing on a weekly basis, lasting one to two days.  Functional impairment during flares was noted as being unable to accomplish activities of daily living when the knee pain was intolerable.  Objectively, extension was limited to 5 degrees; flexion was from zero to 130 degrees, with pain.  There was no evidence on repetition of weakness, lack of endurance, fatigue or incoordination with repetition of three, but pain was present.  

A March 2011 VA treatment note reflected the Veteran's complaints of constant pain and morning stiffness in his right knee.  He had difficulty walking more than six blocks, squatting and using the stairs.  Range of motion was from zero degrees to 130 degrees.  There was crepitus in his patellofemoral joint with motion without tenderness to palpation.  The knee was stable in varus and valgus stress testing and ligamentous examination was negative.  An accompanying X-ray revealed mild-to-moderate degenerative changes.

A June 2012 VA knee DBQ report reflected the Veteran's complaints of right knee stiffness.  The Veteran also reported flare-ups which impacted the function of the right knee/extremity.  Physical examination was negative for tenderness or pain to palpation of the joint line or soft tissues.  Flexion was to 110 degrees with pain beginning at 100 degrees and extension was to five degrees with no objective evidence of painful motion.  Repetitive motion testing revealed flexion to be to 100 degrees and extension was to 10 degrees.  There was no evidence of patellar subluxation or dislocation and there were no meniscal conditions present.  An accompanying X-ray revealed mild degenerative changes.

A November 2014 VA knee DBQ report reflected complaints of flare-ups impacting the function of the knee and/or lower leg.  The flares were reportedly precipitated by weather changes, prolonged standing/walking/positioning (more than 30 minutes), lifting/carrying loads over 35 pounds, and running/jumping (impossible), and alleviated by rest, stretching, medications, and limiting activities.  Overall, the Veteran did not report having any functional loss or impairment of the knee joint.  

Flexion of the right knee was from zero to 110 degrees, and extension was from 110 to zero degrees.  Pain with flexion was noted on examination, but it did not result in any functional loss/limitation.  There was also evidence of pain with weight-bearing.  

With respect to repetitive use, the Veteran was able to perform repetitive use testing with at least three repetitions.  There was additional functional loss/range of motion due to pain after repetitions; specifically, flexion was limited to 100 degrees.  

The examiner also noted that the Veteran's functional ability was significantly limited due to pain with repeated use over a period of time.  In terms of range of motion, this was described as zero to 100 degrees of flexion.  

Notably, the examiner stated that the current examination was being conducted during a flare-up but that pain, weakness, fatigability and/or incoordination did not significantly limit his functional ability with flare-ups. (Emphasis added). 

Muscle strength testing of the right knee was 5/5 with flexion and extension.  No atrophy or ankyloses was noted.  Joint stability tests were all normal.  X-rays from March 2013 indicated mild lateral subluxation of the patella and small joint effusion. 

The VA examiner, who also performed the June 2012 DBQ, noted that the new knee DBQ addressed the questions asked by the Board's remand regarding flare-ups, and thus, "after re-review of the c-file; CPRS, vista remote, VBMS the new DBQ is completed in hopes this answers the clarification."

Analysis 

Considering the evidence of record in light of the above referenced criteria, the Board finds that no more than the currently assigned 10 percent rating is warranted for the Veteran's right knee arthritis with chondromalacia. 

With respect to limitation of motion under Diagnostic Codes 5260 and/or 5261, the evidence shows that the Veteran's service-connected right knee arthritis with chondromalacia has been manifested by extension to 10 degrees (on repetition) and flexion to 90 degrees, at worst. See September 2009 VA Treatment Note and June 2012 VA Examination, respectively.  Such findings do not support a rating in excess of 10 percent under Diagnostic Code 5261 or the minimum, compensable rating under Diagnostic Code 5260.  Therefore, a rating in excess of 10 percent based upon limitation of motion is not assignable.

It also follows that separate ratings for right knee flexion and extension pursuant to VAOPGCPREC 9-2004 are not warranted as the evidence does not meet the criteria for a compensable rating based on flexion (i.e., limitation of 45 degrees or less) in the right knee at any time during the appeal period. 

Even giving full consideration to the Veteran's complaints of pain on motion, higher disability ratings are not warranted for the knee disability under 38 C.F.R. §§ 4.40, 4.45, 4.59, and with consideration of the DeLuca and Mitchell factors.  No higher compensation is warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the currently assigned 10 percent rating.  

Indeed, several VA examinations reflected that pain was elicited at 10 degrees of extension (see February 2008 VA examination) and 100 degrees of flexion (see June 2012 VA examination), but the Veteran was still able to achieve full extension and 110 degrees of flexion, respectively; likewise, while pain was present with flexion on VA examination in November 2014, the examiner expressly found that it did not result in any additional loss of motion/functional loss.  Further, the February 2008 and October 2009 VA examination reports found that there was no additional loss of motion on repetitive use.  In this regard, although the Veteran had some loss of motion on repetitive use in June 2012 (i.e., 100 degrees of flexion and 10 degrees of extension) and November 2014 (i.e., 100 degrees of flexion), even considering that loss of motion, a higher rating is not warranted.  Notably, during the November 2014 VA examination, the Veteran expressly denied having any functional loss or impairment (outside of flare-ups) associated with the right knee joint. See November 2014 VA Examination Report, pp. 5-6.  

Based on the above, the Board thus finds that the Veteran is already receiving the appropriate amount of compensation for the extent of his limited motion, pain, functional impairment based on the other DeLuca and Mitchell factors.

Regarding flare-ups, the Veteran has reported flare-ups upon VA examinations conducted in December 2010 and June 2012; the VA examiners did not, however, provide any assessment of the associated functional impairment during such flare-ups.  Thus, in accordance with the Board's October 2014 remand, the November 2014 VA knee examiner, the same examiner who conducted the June 2012 VA knee examination, provided a supplemental examination and assessed the Veteran's right knee during a flare-up. (Emphasis added).  At that time, the Veteran demonstrated 110 degrees of flexion (limited to 100 degrees with repetition) and full extension of the right knee; while pain was noted with flexion, the examiner noted that it did not result in any functional loss/limitation.  The examiner also opined that pain, weakness, fatigability and/or incoordination did not significantly limit his functional ability with flare-ups.  

Taken as a whole, the November 2014 examination findings simply confirm that any additional functional loss due to flare-ups in the right knee is not severe enough to limit the Veteran's flexion to 45 degrees or less, or his extension to 15 degrees or greater, so as to warrant higher/separate disability ratings. See also VAOPGCPREC 9-2004 (2004),

Turning to the remaining, potentially applicable diagnostic codes for evaluating knee disability under 38 C.F.R. § 4.71a, the Board finds that no higher rating is assignable.  DC 5256 would not apply in this case because the pertinent medical evidence of record has not documented any ankylosis of the right knee. See VA Examinations, generally. 

With respect to DC 5257, as noted in the introduction portion of this decision, the Veteran is already in receipt of a separate rating for instability of the right knee under DC 5257.  Specifically, in August 2013, the Board granted a separate 10 percent rating (and no higher) under DC 5257 for the period prior to June 18, 2012, and denied a rating in excess of 20 percent for the period beginning June 18, 2012. As the Veteran did not appeal this portion of the Board's decision, no further discussion concerning higher ratings under this DC is warranted at this time. 

With respect to DC 5258 (rating criteria for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint), the clinical evidence fails to reveal objective evidence of such manifestations, and the 2008, 2009, 2012, and 2014 examination reports are negative for locking.  

Lastly, with respect to DCs 5262 and 5263, the medical evidence of record fails to reveal that the Veteran has any impairment of the right tibia and fibula, and/or genu recurvatum of the right knee.  See VA Examination Reports, generally. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise. Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a)(2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this regard, the Veteran is generally competent to report his subjective symptoms relating to the knee. 

Lay reports of symptoms and history associated with the right knee disability have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the right knee condition is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the knee disability on appeal.

In sum, the evidence supports the continuation of a 10 percent rating for service-connected right knee arthritis with chondromalacia.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Considerations

Additionally, the Board finds that at no pertinent point has the right knee arthritis with chondromalacia disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R.§ 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the right knee impairments at all points pertinent to these appeals.  The Veteran primarily complains of pain, weakness, instability, and stiffness.  The Veteran has not described any exceptional or unusual features of his knee disability.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right knee.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current right knee disability and symptomatology, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under in this case. Thun, 22 Vet. App. at 115-16; Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014); Bagwell v. Brown, 9 Vet. App. 337(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Prior to August 20, 2010

As noted above, the RO granted a TDIU effective August 20, 2010; however, the question remains whether the Veteran is entitled to a TDIU prior to that date.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The Veteran's service-connected disabilities include arthritis of the left knee with chondromalacia, rated as 30 percent disabling prior to November 6, 2006; a total left knee replacement, rated as 30 percent disabling beginning on January 1, 2008; arthritis of the right knee, rated as 10 percent disabling; right knee instability, rated as 20 percent disabling, beginning on June 18, 2012; right lower extremity peripheral neuropathy, rated as 10 percent disabling prior to January 30, 2012 and 20 percent thereafter; left lower extremity peripheral neuropathy, rated as 10 percent disabling prior to January 30, 2012 and 20 percent thereafter; diabetes mellitus, rated as 10 percent disabling; right upper extremity peripheral neuropathy, rated as 10 percent disabling prior to May 30, 2013, and 30 percent thereafter; and left upper extremity neuropathy, rated as 10 percent disabling prior to May 30, 2013, and 20 percent disabling thereafter.  Also, as the result of the Board's August 2013 decision, an award of 10 percent for left lateral instability prior to November 6, 2006, and an award of 10 percent for right lateral instability prior to June 18, 2012, has since been implemented by the RO. See August 2013 Rating Decision.  

Based on the above, prior to August 20, 2010, the Veteran met the schedular criteria for the award of TDIU (i.e., disabilities of one or both lower extremities considered as "one disability" for purposes of 38 C.F.R. § 4.16(a)). See 38 C.F.R. § 4.16(a).  Nonetheless, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation prior to August 20, 2010. 

The Veteran asserts that a TDIU rating should be awarded effective as of October 2009.  Evidence submitted by the Veteran's former employer confirms that he was last employed in June 2009 as a custodian with the United States Postal Service. 

In February 2008, the Veteran underwent a VA Joints examination at which time the examiner indicated that his knee conditions significantly impacted occupational activities due to decreased strength, mobility, and problems with carrying/lifting. 

On October 22, 2009, the Veteran underwent a VA examination in which he reported that he retired from the United States Postal Service in June 2009 by reason of duration and medical/physical problems (knee pain); the Veteran stated that he retired when he was eligible to do so, but that he "could have worked two more years."  

In a March 2010 VA Neuropsychology treatment record, the Veteran reported that he retired in 2009 after 20 years of service with the Postal Service. 

In a July 2010 rating decision, the RO sua sponte decided to consider whether the Veteran was entitled to a TDIU.  The RO noted that the most recent VA examination report showed that the Veteran was not currently employed and he retired in 2009.  The RO noted that the reasons showed for the Veteran's retirement was eligibility by age or duration of work, and medical problems involving the Veteran's knees.  The RO deferred adjudication of the TDIU issue to afford the Veteran the opportunity to submit an application for this benefit if the Veteran felt he was unable to be gainfully employed due to his service-connected disabilities.

On August 20, 2010, the Veteran submitted a VA Form 21-8940 (application for increased compensation based on unemployability), therein stating that he was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities of diabetes, arthritis, and knee replacements. 

Thereafter, in a September 2010 Request for Employment Information in Connection with Claim For Disability Benefits (VA Form 21-4192) the Veteran's former employer indicated that the Veteran last worked on June 30, 2009.  The employer only noted that the Veteran retired.

Evidence developed thereafter affirmatively shows that the Veteran was unemployable due to service connected disabilities.  For instance, in December 2010, a VA examiner opined that the Veteran's service-connected disabilities rendered him unable to secure and maintain substantially gainful employment, noting that his knee conditions, in particular, would impact physical employment.  See December 2010 VA General Medical examination report.  Likewise, in a June 2012 VA Social Work and Industrial Survey report, the examiner opined that it was at least as likely as not that the Veteran currently met the criteria to be considered solely and medically unable to seek and maintain gainful employment (noting that he would not be able to engage in sedentary/light duty skilled/unskilled workloads). See June 2012 VA Social Work and Industrial Survey (noting therein that the Veteran reported retiring from the USPS at 60 years old due to a hostile work environment); see also, generally, March 2011 Vocational Rehabilitation counseling record and June 2011 decision.  

After carefully reviewing the pertinent evidence of record, the Board finds that the probative evidence does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, prior to August 20, 2010.  In arriving at this conclusion, the Board recognizes that the knee/lower extremity conditions were noted as having a significant impact on occupational activities to the extent that they caused decreased strength, mobility, and problems with carrying/lifting. See February 2008 VA Joints Examination report.  At no point, however, did the February 2008 examiner (or any other medical/vocational professional with respect to the period prior to August 20, 2010) suggest that the Veteran was incapable of engaging in full, gainful employment as a result of the knee conditions (or that they otherwise precluded any sedentary jobs/employment).  Notably, the Veteran was still gainfully employed at the time of the February 2008 examination. 

Rather, the record reflects that the Veteran retired from the United Postal Service in June 2009, where he had worked for 20 years, but he did not leave the job because of his knee/lower extremity disabilities.  To that effect, in September 2010, the Veteran's employer provided a VA Form 21-4192 (Request for Employment Information In Connection With Claim for Disability Benefits), confirming therein that the Veteran had retired from the Postal Service in June 2009 with more than 20 years of service; the employer did not otherwise indicate that the Veteran retired on disability, was terminated due to his disabilities, or that there was time lost due to his disabilities during the preceding 12 months of employment.  Consistent with this employer-submitted information, during the October 2009 VA examination, the Veteran stated that he "could have worked two more years" but essentially retired when eligible by age.  During the March 2010 VA Neuropsychological examination, the Veteran again reported that he retired from the Postal Service in 2009, with no mention of his physical disabilities.  During his February 2012 hearing before the undersigned, the Veteran stated that he performed much of his job while sitting and that this allowed him to reach his retirement age in 2009.  Notably, during the later-conducted Social Work and Industrial Survey, the Veteran stated that he retired at 60 years old ("did his tour and finished out") due to a hostile work environment ("believes that many supervisors were purposefully intimidating other and employees to get them fired...").  The Board acknowledges the Veteran's more recent assertions that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to August 20, 2010.  Notably, these assertions are largely inconsistent with his earlier accounts of employability outlined above.  

For the foregoing reasons, the Board concludes that there is simply no competent, credible and persuasive evidence to support a finding that, as a result of service-connected disabilities, the Veteran was unable to procure or sustain substantially gainful employment prior to August 20, 2010.  Accordingly, the benefit-of-the-doubt doctrine is not for application (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 and Gilbert, 1 Vet. App. at 53-56), and the matter of the Veteran's entitlement to a TDIU prior to August 20, 2010, must be denied. 

      (CONTINUED ON NEXT PAGE)







ORDER

A rating in excess of 10 percent for arthritis of the right knee with chondromalacia is denied.

Entitlement to a TDIU prior to August 20, 2010 is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


